UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective Capital appreciation Net asset value December 31, 2010 Class IA: $10.91 Class IB: $10.82 Total return at net asset value (as of 12/31/10) Class IA shares* Class IB shares MSCI World Index (ND) 1 year 10.22% 9.84% 11.76% 5 years 6.11 4.81 12.76 Annualized 1.19 0.94 2.43 10 years 6.45 8.70 25.62 Annualized 0.66 0.91 2.31 Life 205.77 193.62 281.21 Annualized 5.56 5.35 6.69 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 1990.  Class inception date: April 30, 1998.  Performance benefited from the receipt of a Tyco International, Ltd. Class Action Settlement pertaining to investments made prior to 2003. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance for class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Global Equity Fund 1 Report from your funds manager With evidence of a worldwide recovery under way, global equities delivered positive gains for 2010. How did the fund perform? Bolstered by strong gains in emerging markets and a market rally in the United States that kicked off in earnest in September, global stock markets demonstrated resilience in the face of investor worries about Europes sovereign debt crisis. From a regional perspective, Europe lagged the Pacific Rim, Latin America, and the United States. For the 12 months ended December 31, 2010, Putnam VT Global Equity Funds class IA shares returned 10.22% at net asset value, which essentially was in line with the performance of global equity markets over the course of the year. Was there any particular region of the world that helped performance? We benefited from our overweight to China and our underweights to Spain and Australia. We find emerging markets attractive on a secular basis due to their faster economic growth, stronger fiscal positions, and undervalued currencies compared with their developed peers. Many developed economies are struggling with public and private deleveraging, aging populations, and large budget deficits, all of which cause slower economic growth. In emerging markets, a rapid urbanization is taking place, most notably in China and India. People are more productive, their incomes are rising, and they have more money to spend on goods. From a sector perspective, how did you position the fund during the period? We have instituted a pro-growth bias in the portfolio. A combination of valuation, the bottoming out of economic data, the negative sentiment of investors, and the strong easing by global central banks led us to be more optimistic about the economy and the equity markets, and we positioned the portfolio to capture this momentum. The fund is overweight cyclical sectors, which tend to perform well when global growth is in an upswing, and underweight defensive sectors that tend to be more resilient during periods of slower growth. This positioning has translated into an overweight in materials, capital goods, health care, technology, and energy and a relative underweight in financials, staples, and utilities. What were some holdings that contributed to performance? The Chinese automobile company Dongfeng Motor, which has partnerships with a number of international automakers such as Nissan, Honda, and Peugeot, has profited from government stimulus efforts to reignite auto sales. Ashland, which owns the Valvoline brand, benefited from some consolidation in the specialty chemicals industry, which has given the company greater pricing power. Qwest, a fixed-line telephone service provider, saw an uptick in its corporate sales during the period, while simultaneously making improvements to its cash flow and balance sheet along with efficiency gains. We liquidated the position during the year to lock in profits. Which holdings held back performance? Career Education is an online and traditional education provider that came under government scrutiny during the period. Government regulators questioned the companys aggressive marketing to low-income individuals, its use of federal financial aid dollars, and its low graduation rates. We have significantly reduced our exposure to the company. The French global insurance company AXA suffered because of the companys financial exposure to the sovereign debt crisis. What is your outlook for the market and the fund? With an increasing share of economic growth coming from emerging-market nations, we believe the global recovery is likely to differ from past cycles in several key aspects. The patterns of demand may be shaped by the need for natural resources to develop infrastructure, and the appetite of an emerging consumer class in developing countries. These trends are favorable for the providers of basic resources and goods and services to the emerging markets world. We remain concerned about the level of outstanding debt around the world, along with evidence that the current recovery seems to be proceeding at a relatively slow pace. However, with valuations reasonable, central banks in the developed world still pushing liquidity into the system, and emerging economies growing, we see the potential for markets to post solid gains. Longer term, we continue to watch for the re-emergence of deflationary pressures as governments and central banks contemplate austerity measures along with the removal of some of the extraordinary stimulus currently in place. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/ or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The market may not favor growth-or value-style investing. Current and future portfolio holdings are subject to risk. 2 Putnam VT Global E quity Fund Your funds manager Portfolio Manager Shigeki Makino is Head of Global Equities at Putnam. He joined Putnam in 2000 and has been in the investment industry since 1987. After the close of the period, Darren Jaroch assumed responsibility as Portfolio Manager of this fund. A CFA charterholder, Darren joined Putnam in 1999 and has been in the investment industry since 1996. Your funds manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Global Equity Fund 3 Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financialrepresentative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.10 $6.51 $4.58 $5.85 Ending value (after expenses) $1,246.90 $1,245.10 $1,020.67 $1,019.41 Annualized expense ratio 0.90% 1.15% 0.90% 1.15% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Global E quity Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Equity Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Equity Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2011 Putnam VT Global E quity Fund 5 The funds portfolio 12/31/10 COMMON STOCKS (97.4%)* Shares Value Airlines (1.0%) Cathay Pacific Airways, Ltd. (Hong Kong) 434,000 $1,197,646 Qantas Airways, Ltd. (Australia)  417,257 1,085,110 Automotive (1.5%) Dongfeng Motor Group Co., Ltd. (China) 808,000 1,392,924 Fiat SpA (Italy) 60,644 1,251,221 General Motors Co.  S 19,761 728,390 Banking (7.9%) Banco Santander Brasil (Unit) (Brazil) 279,700 3,800,569 BNP Paribas SA (France) 25,859 1,646,228 Bond Street Holdings, LLC 144A Class A  F 36,275 743,638 JPMorgan Chase & Co. 86,100 3,652,362 Sberbank OJSC (Russia)  540,044 1,839,930 Wells Fargo & Co. 220,302 6,827,159 Broadcasting (0.4%) Fuji Media Holdings, Inc. (Japan) 631 998,034 Cable television (0.9%) DIRECTV Class A  53,900 2,152,227 Chemicals (5.2%) Agrium, Inc. (Canada) 13,700 1,259,216 Ashland, Inc. 78,395 3,987,170 BASF SE (Germany) 21,215 1,693,548 Honam Petrochemical Corp. (South Korea) 16,994 4,077,044 TSRC Corp. (Taiwan) 451,000 1,043,624 Commercial and consumer services (1.4%) Bureau Veritas SA (France) 6,049 458,775 Compass Group PLC (United Kingdom) 315,972 2,863,018 Communications equipment (0.8%) Research in Motion, Ltd. (Canada)  31,700 1,849,140 Conglomerates (2.0%) Mitsui & Co., Ltd. (Japan) 165,000 2,725,610 Vivendi (France) 68,934 1,861,937 Consumer (1.8%) Christian Dior SA (France) 4,966 709,847 LVMH Moet Hennessy Louis Vuitton SA (France) 13,755 2,264,117 Pandora A/S (Denmark)  20,242 1,220,032 Consumer finance (2.5%) Capital One Financial Corp. 134,200 5,711,552 Consumer goods (0.3%) Reckitt Benckiser Group PLC (United Kingdom) 11,699 643,142 Consumer services (0.6%) Avis Budget Group, Inc.  95,865 1,491,659 Distribution (1.0%) W.W. Grainger, Inc. 17,700 2,444,547 Electrical equipment (2.4%) Mitsubishi Electric Corp. (Japan) 527,000 5,530,968 Electronics (2.9%) Asustek Computer, Inc. (Taiwan) 51,000 484,299 Garmin, Ltd. S 14,000 433,860 COMMON STOCKS (97.4%)* cont. Shares Value Electronics cont. HTC Corp. (Taiwan) 44,000 $1,357,559 Radiant Opto-Electronics Corp. (Taiwan) 511,000 1,016,044 Samsung Electronics Co., Ltd. (South Korea) 2,044 1,729,994 Vishay Intertechnology, Inc.  124,805 1,832,137 Energy (oil field) (0.8%) Oceaneering International, Inc.  25,770 1,897,445 Energy (other) (0.5%) GT Solar International, Inc.  S 139,400 1,271,328 Engineering and construction (0.7%) Aveng, Ltd. (South Africa) 237,930 1,556,780 Food (0.9%) Corn Products International, Inc. 45,660 2,100,360 Forest products and packaging (2.4%) Domtar Corp. (Canada) S 75,138 5,704,477 Gaming and lottery (0.5%) Sankyo Co., Ltd. (Japan) 21,200 1,197,364 Health-care services (3.8%) Aetna, Inc. 186,400 5,687,064 UnitedHealth Group, Inc. 88,200 3,184,902 Insurance (3.8%) Allied World Assurance Company Holdings, Ltd. 11,500 683,560 Aviva PLC (United Kingdom) 321,515 1,970,576 AXA SA (France) 266,144 4,430,637 ING Groep NV ADR (Netherlands)  S 60,200 589,358 Prudential Financial, Inc. 21,000 1,232,910 Lodging/Tourism (0.2%) Kangwon Land, Inc. (South Korea) 17,760 442,713 Machinery (2.6%) ANDRITZ AG (Austria) 12,190 1,121,267 Kone OYJ Class B (Finland) 89,848 4,997,835 Metals (3.4%) BHP Billiton, Ltd. (Australia) 23,283 1,078,683 Fortescue Metals Group, Ltd. (Australia)  423,134 2,833,296 Freeport-McMoRan Copper & Gold, Inc. Class B 9,800 1,176,882 Rio Tinto PLC (United Kingdom) 42,570 2,978,589 Oil and gas (11.8%) Chevron Corp. 84,195 7,682,794 CNOOC, Ltd. (China) 234,000 555,122 Gazprom OAO (Russia)  665,481 4,159,256 Lukoil OAO ADR (Russia) 53,076 2,998,794 Marathon Oil Corp. 85,500 3,166,065 Nexen, Inc. (Canada) 53,266 1,219,955 Oil States International, Inc.  24,200 1,550,978 OMV AG (Austria) 17,210 715,684 Petroleo Brasileiro SA ADR (Brazil) 17,100 647,064 Petroleo Brasileiro SA ADR (Preference) (Brazil) 25,100 857,667 Sunoco, Inc. 39,700 1,600,307 Surgutneftegaz ADR (Russia) 126,346 1,339,268 Tatneft 144A ADR (Russia) S 35,344 1,169,886 6 Putnam VT Global E quity Fund COMMON STOCKS (97.4%)* cont. Shares Value Pharmaceuticals (7.2%) Astellas Pharma, Inc. (Japan) 60,100 $2,291,322 AstraZeneca PLC (United Kingdom) 28,470 1,297,379 Eli Lilly & Co. 75,900 2,659,536 Forest Laboratories, Inc.  15,000 479,700 Pfizer, Inc. 374,703 6,561,050 Sanofi-Aventis (France) 54,620 3,494,731 Publishing (1.9%) R. R. Donnelley & Sons Co. 251,700 4,397,199 Railroads (2.6%) Canadian National Railway Co. (Canada) 90,400 6,025,153 Real estate (1.5%) CommonWealth REIT R 33,439 853,029 Hongkong Land Holdings, Ltd. (Hong Kong) 354,000 2,555,880 Regional Bells (1.5%) Verizon Communications, Inc. 95,600 3,420,568 Retail (3.2%) Coach, Inc. 40,352 2,231,869 Industria de Diseno Textil (Inditex) SA (Spain) 34,453 2,581,236 Koninklijke Ahold NV (Netherlands) 198,847 2,625,913 Schools (0.9%) Career Education Corp.  S 103,732 2,150,364 Semiconductor (1.4%) Jusung Engineering Co., Ltd. (South Korea)  79,936 1,425,837 Macronix International Co., Ltd. (Taiwan) 2,802,130 1,959,666 Shipping (0.4%) Seino Holdings Co., Ltd. (Japan) 148,000 1,017,295 Software (4.4%) Intuit, Inc.  23,640 1,165,452 Longtop Financial Technologies Ltd. ADR (Hong Kong)  S 36,000 1,302,480 Microsoft Corp. 282,076 7,875,562 Technology services (1.7%) Accenture PLC Class A 71,100 3,447,639 Computer Sciences Corp. 12,800 634,880 Telecommunications (1.9%) China Mobile, Ltd. (China) 288,000 2,860,363 Telecity Group PLC (United Kingdom)  214,683 1,574,941 Telephone (2.2%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 113,400 5,133,592 Tobacco (2.6%) Philip Morris International, Inc. 104,200 6,098,826 Total common stocks (cost $210,731,992) SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 5,123,925 $5,123,925 Putnam Money Market Liquidity Fund 0.15% e 4,272,669 4,272,669 SSgA Prime Money Market Fund 0.13% i P 400,000 400,000 U.S. Treasury Bills with an effective yield of 0.24%, October 20, 2011 $96,000 95,844 U.S. Treasury Bills with an effective yield of 0.21%, June 2, 2011 75,000 74,915 U.S. Treasury Bills with effective yields ranging from 0.27% to 0.29%, March 10, 2011 ## 541,000 540,880 Total short-term investments (cost $10,508,048) Total investments (cost $221,240,040) Key to holdings abbreviations ADR American Depository Receipts OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $233,897,899.  Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $765,397 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Putnam VT Global Equity Fund 7 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 46.5% Australia 2.1% Japan 8.1 China 2.1 Canada 6.9 Netherlands 1.4 France 6.4 Spain 1.1 Russia 4.9 Austria 0.8 United Kingdom 4.9 Germany 0.7 South Korea 3.3 South Africa 0.7 Taiwan 2.5 Italy 0.5 Brazil 2.3 Denmark 0.5 Hong Kong 2.2 Total 100.0% Finland 2.1 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $124,392,688) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/19/11 $3,305,635 $3,101,682 $(203,953) British Pound Sell 1/19/11 11,695 11,660 (35) Canadian Dollar Sell 1/19/11 1,316,235 1,285,441 (30,794) Euro Sell 1/19/11 1,927,845 1,891,598 (36,247) Norwegian Krone Sell 1/19/11 821,382 786,270 (35,112) Swedish Krona Sell 1/19/11 145,724 141,406 (4,318) Swiss Franc Buy 1/19/11 1,875,977 1,746,500 129,477 Barclays Bank PLC British Pound Buy 1/19/11 3,036,386 3,028,247 8,139 Euro Sell 1/19/11 844,251 825,145 (19,106) Hong Kong Dollar Sell 1/19/11 2,647,743 2,651,821 4,078 Japanese Yen Buy 1/19/11 1,285,644 1,240,638 45,006 Norwegian Krone Buy 1/19/11 16,466 15,777 689 Swedish Krona Buy 1/19/11 1,058,570 1,028,452 30,118 Swiss Franc Buy 1/19/11 462,354 430,568 31,786 Citibank, N.A. Australian Dollar Buy 1/19/11 1,186,240 1,112,679 73,561 British Pound Sell 1/19/11 794,806 792,176 (2,630) Canadian Dollar Buy 1/19/11 1,119,206 1,092,246 26,960 Danish Krone Sell 1/19/11 124,739 123,876 (863) Euro Buy 1/19/11 3,060,511 2,990,700 69,811 Hong Kong Dollar Sell 1/19/11 107,428 107,578 150 Norwegian Krone Sell 1/19/11 628,520 602,344 (26,176) Singapore Dollar Sell 1/19/11 899,410 886,628 (12,782) Swedish Krona Sell 1/19/11 239,998 233,163 (6,835) Swiss Franc Buy 1/19/11 3,595,480 3,348,060 247,420 Credit Suisse AG Australian Dollar Sell 1/19/11 345,655 324,186 (21,469) British Pound Sell 1/19/11 150,790 150,338 (452) Canadian Dollar Buy 1/19/11 298,555 291,422 7,133 Euro Buy 1/19/11 2,120,656 2,072,474 48,182 Japanese Yen Buy 1/19/11 3,005,276 2,898,004 107,272 Norwegian Krone Buy 1/19/11 2,634,369 2,521,631 112,738 Swedish Krona Buy 1/19/11 19,379 18,807 572 Swiss Franc Buy 1/19/11 991,004 922,588 68,416 8 Putnam VT Global E quity Fund FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $124,392,688) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Sell 1/19/11 $2,696,168 $2,529,158 $(167,010) Canadian Dollar Sell 1/19/11 25,106 24,544 (562) Euro Buy 1/19/11 2,996,597 2,929,140 67,457 Swedish Krona Buy 1/19/11 344,371 334,237 10,134 Swiss Franc Buy 1/19/11 299,561 278,952 20,609 Goldman Sachs International Australian Dollar Buy 1/19/11 1,396,923 1,311,008 85,915 British Pound Buy 1/19/11 66,117 65,887 230 Euro Sell 1/19/11 440,979 430,966 (10,013) Japanese Yen Sell 1/19/11 1,113,934 1,073,777 (40,157) Norwegian Krone Sell 1/19/11 4,473,632 4,283,450 (190,182) Swedish Krona Buy 1/19/11 355,737 345,555 10,182 HSBC Bank USA, National Association Australian Dollar Sell 1/19/11 3,799,545 3,565,973 (233,572) British Pound Buy 1/19/11 3,831,348 3,819,750 11,598 Euro Sell 1/19/11 4,828,438 4,716,999 (111,439) Hong Kong Dollar Sell 1/19/11 1,133,207 1,134,893 1,686 Norwegian Krone Buy 1/19/11 2,116,534 2,026,257 90,277 Swiss Franc Sell 1/19/11 543,215 505,471 (37,744) JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/19/11 5,670,555 5,314,196 356,359 British Pound Buy 1/19/11 2,876,551 2,870,761 5,790 Canadian Dollar Sell 1/19/11 512,354 499,853 (12,501) Euro Sell 1/19/11 3,423,403 3,345,109 (78,294) Hong Kong Dollar Buy 1/19/11 561,341 562,198 (857) Japanese Yen Buy 1/19/11 639,364 616,616 22,748 Norwegian Krone Buy 1/19/11 178,746 171,359 7,387 Singapore Dollar Buy 1/19/11 2,651,835 2,617,120 34,715 Swedish Krona Sell 1/19/11 34,662 33,695 (967) Swiss Franc Sell 1/19/11 2,073,364 1,930,591 (142,773) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/19/11 5,020,217 4,698,586 321,631 British Pound Buy 1/19/11 1,461,120 1,457,251 3,869 Canadian Dollar Sell 1/19/11 264,713 262,093 (2,620) Euro Sell 1/19/11 1,134,805 1,109,853 (24,952) Israeli Shekel Buy 1/19/11 311,068 304,336 6,732 Japanese Yen Buy 1/19/11 625,264 603,196 22,068 Swedish Krona Buy 1/19/11 512,721 497,615 15,106 Swiss Franc Buy 1/19/11 2,666,488 2,482,253 184,235 State Street Bank and Trust Co. Australian Dollar Sell 1/19/11 900,970 845,038 (55,932) Canadian Dollar Buy 1/19/11 610,668 596,071 14,597 Euro Sell 1/19/11 1,889,336 1,846,424 (42,912) Israeli Shekel Buy 1/19/11 311,040 304,342 6,698 Norwegian Krone Sell 1/19/11 858,140 821,426 (36,714) Swedish Krona Buy 1/19/11 1,630,174 1,583,173 47,001 UBS AG Australian Dollar Sell 1/19/11 790,725 751,558 (39,167) British Pound Buy 1/19/11 2,978,845 2,977,260 1,585 Canadian Dollar Buy 1/19/11 333,402 330,404 2,998 Euro Sell 1/19/11 2,835,743 2,799,880 (35,863) Putnam VT Global Equity Fund 9 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $124,392,688) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Israeli Shekel Buy 1/19/11 $311,040 $304,338 $6,702 Norwegian Krone Buy 1/19/11 2,208,334 2,114,077 94,257 Swedish Krona Sell 1/19/11 65,377 63,463 (1,914) Swiss Franc Buy 1/19/11 1,647,746 1,551,783 95,963 Westpac Banking Corp. Australian Dollar Buy 1/19/11 3,256,388 3,054,517 201,871 British Pound Sell 1/19/11 1,789,054 1,782,388 (6,666) Canadian Dollar Buy 1/19/11 1,584,061 1,546,615 37,446 Euro Sell 1/19/11 3,636,003 3,553,459 (82,544) Japanese Yen Buy 1/19/11 144,767 139,669 5,098 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $25,832,529 $ $ Capital goods 13,206,850   Communication services 15,141,691   Conglomerates 4,587,547   Consumer cyclicals 22,736,739   Consumer staples 17,554,811   Energy 30,831,613   Financial 35,793,750  743,638 Health care 25,655,684   Technology 26,514,549   Transportation 9,325,204   Total common stocks  Short-term investments 4,672,669 5,835,564  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,048,325 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Global E quity Fund Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, including $4,986,732 of securities on loan (Note 1): Unaffiliated issuers (identified cost $211,843,446) $229,036,244 Affiliated issuers (identified cost $9,396,594) (Notes 1 and 6) 9,396,594 Foreign currency (cost $26,546) (Note 1) 26,602 Dividends, interest and other receivables 303,888 Foreign tax reclaim 139,192 Receivable for shares of the fund sold 2 Receivable for investments sold 44,516 Unrealized appreciation on forward currency contracts (Note 1) 2,804,452 Total assets Liabilities Payable to custodian 92 Payable for investments purchased 13,341 Payable for shares of the fund repurchased 172,583 Payable for compensation of Manager (Note 2) 138,313 Payable for investor servicing fees (Note 2) 17,927 Payable for custodian fees (Note 2) 23,692 Payable for Trustee compensation and expenses (Note 2) 179,597 Payable for administrative services (Note 2) 979 Payable for distribution fees (Note 2) 6,182 Unrealized depreciation on forward currency contracts (Note 1) 1,756,127 Collateral on securities loaned, at value (Note 1) 5,123,925 Collateral on certain derivative contracts, at value (Note 1) 400,000 Other accrued expenses 20,833 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $350,108,667 Undistributed net investment income (Note 1) 3,631,682 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (138,102,325) Net unrealized appreciation of investments and assets and liabilities inforeign currencies 18,259,875 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $204,982,574 Number of shares outstanding 18,786,082 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $10.91 Computation of net asset value Class IB Net assets $28,915,325 Number of shares outstanding 2,671,874 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $10.82 Statement of operations Year ended 12/31/10 Investment income Dividends (net of foreign tax of $407,804) $5,455,453 Interest (net of foreign tax of $826) (including interest income of $4,521 from investments in affiliated issuers) (Note 6) 175,588 Securities lending (including interest income of $7,565 from investments in affiliated issuers) (Note 1) 155,798 Total investment income Expenses Compensation of Manager (Note 2) 1,624,329 Investor servicing fees (Note 2) 227,694 Custodian fees (Note 2) 73,230 Trustee compensation and expenses (Note 2) 21,108 Administrative services (Note 2) 10,130 Distribution fees  Class IB (Note 2) 73,744 Other 146,151 Total expenses Expense reduction (Note 2) (41,133) Interest expense (Note 2) (1,944) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $33,524) (Notes1 and 3) 10,889,627 Net realized loss on foreign currency transactions (Note 1) (799,779) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,681,542 Net unrealized appreciation of investments and receivable purchase agreement during the year 6,107,106 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 11 Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase (decrease) in net assets Operations: Net investment income $3,653,530 $5,481,092 Net realized gain (loss) on investments and foreign currency transactions 10,089,848 (41,739,502) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 7,788,648 95,828,045 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,970,724) (363,463) Class IB (665,334)  Decrease from capital share transactions (Note 4) (32,444,181) (41,044,307) Total increase (decrease) in net assets Net assets: Beginning of year 250,446,112 232,284,247 End of year (including undistributed net investment income of $3,631,682 and $6,183,024, respectively) The accompanying notes are an integral part of these financial statements. 12 Putnam VT Global E quity Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/10 .16 .86 (.24)  .91 e .91 e 1.61 123.48 12/31/09 .21 2.14 f (.02)  f .94 g,h .93 g 2.45 g 102.65 12/31/08 .25 (6.75) (.32) .01 i,j .88 g .88 g 2.15 g 99.60 12/31/07 .18 1.08 (.33)  .89 g .89 g 1.23 g 86.29 12/31/06 .15 2.46 (.07)  .95 g .95 g 1.26 g 84.81 Class IB 12/31/10 .13 .85 (.22)  1.16 e 1.16 e 1.37 123.48 12/31/09 .19 2.13 f    f 1.19 g,h 1.18 g 2.20 g 102.65 12/31/08 .22 (6.69) (.28) .01 i,j 1.13 g 1.13 g 1.90 g 99.60 12/31/07 .14 1.07 (.30)  1.14 g 1.14 g .99 g 86.29 12/31/06 .12 2.44 (.04)  1.20 g 1.20 g 1.01 g 84.81 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets for the period ended December 31, 2010 (Note 2). f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 1.03% for the year ended December 31, 2009. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.04% 12/31/08 0.05 12/31/07 <0.01 12/31/06 <0.01 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2009 (Note 2). i Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to less than $0.01 per share based on the funds weighted average number of shares outstanding for the year ended December 31, 2008. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 13 Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Global Equity Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in common stocks issued by large and midsized companies worldwide that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains 14 Putnam VT Global E quity Fund earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $109,967 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $740,835 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $219,956. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management, and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $4,986,732 and the fund received cash collateral of $5,123,925. H) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $137,153,407 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $1,885,492 12/31/11 92,164,880 12/31/16 43,103,035 12/31/17 K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, foreign taxes paid on capital gains and the expiration of a capital loss carryover. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $568,814 to decrease undistributed net investment income and $183,688,444 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $184,257,258. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $23,758,662 Unrealized depreciation (7,514,782) Net unrealized appreciation 16,243,880 Undistributed ordinary income 4,646,595 Capital loss carryforward (137,153,407) Cost for federal income tax purposes $222,188,958 L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Putnam VT Global E quity Fund 15 M) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 46.2% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $563,743 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $175,228 (exclusive of the initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $389,595, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $1,371 under the expense offset arrangements and by $39,762 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $155, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $277,929,816 and $311,021,643, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 67,422 $688,126 59,476 $512,147 85,213 $814,289 30,388 $255,280 Shares issued in connection with reinvestment of distributions 484,949 4,970,724 53,767 363,463 65,293 665,334   552,371 5,658,850 113,243 875,610 150,506 1,479,623 30,388 255,280 Shares repurchased (3,284,235) (32,665,811) (4,601,253) (37,126,710) (698,622) (6,916,843) (618,675) (5,048,487) Net decrease 16 Putnam VT Global E quity Fund Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $2,804,452 Payables $1,756,127 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $ $(606,629) $(606,629) Equity contracts (8,886)  $(8,886) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $ $1,670,469 $1,670,469 Equity contracts 11,517  $11,517 Total Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $4,521 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $91,927,746 and $94,062,412, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Global E quity Fund 17 Federal tax information (Unaudited) For the period, interest and dividends from foreign countries were $3,445,175 or $0.16 per share (for all classes of shares). Taxes paid to foreign countries were $441,328 or $0.02 per share (for all classes of shares). The fund designated 28.79% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Global E quity Fund About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services Putnam VT Global E quity Fund 19 Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Global E quity Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Investment Sub-Advisor Legal Counsel George Putnam, III The Putnam Advisory Company, LLC Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Global Equity Fund 21 This report has been prepared for the shareholders H307 of Putnam VT Global Equity Fund. 265757 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $62,084 $ $9,756 $164* December 31, 2009 $62,406 $ $9,260 $321* * Includes fees of $164 and $321 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $288,139 and $568,861 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. . Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed- End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
